DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application
This office Action is in response to Applicant's Application filled on 11/23/2020. Claims 1-20 are pending for this examination. 

Oath/Declaration
The oath or declaration filed on 12/18/2019 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/18/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
Applicant’s election with traverse of group II, species II, claims 1-8 and 14-20 in the reply filed on 11/23/2020 is acknowledged. The traversal is on the ground(s) that there will be no undue search burden. 
The examiner would like to note that, there are differences in the structure, as described in the restriction requirement mailed on 11/18/2020. Furthermore, the species would require different field of search (e.g., searching different subgroups or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. The restriction requirement is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 3, The instant claims recites limitation “annealing the silicon-germanium film to form a polysilicon layer comprising silicon and germanium over the silicon oxide layer” is not clear because polysilicon layer comprising silicon and germanium is defined how polysilicon layer comprising silicon and germanium.  Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter.  Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Regarding Claim 14, The instant claims recites limitation “annealing the silicon-germanium film to form a polysilicon layer comprising silicon and germanium over the silicon oxide layer” is not clear because polysilicon layer comprising silicon and germanium is defined how polysilicon layer comprising silicon and germanium. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claim 14.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOLLISTER et al ( US 2013/0316518 B1; hereafter HOLLISTER).

    PNG
    media_image1.png
    455
    689
    media_image1.png
    Greyscale

Regarding claim 1, HOLLISTER discloses a method of manufacturing a memory device stack ( Fig 6), comprising: positioning a substrate in a PECVD chamber (Para [0077-0088]); depositing a silicon oxide layer over the substrate (Fig 6, Para [0077-
Regarding claim 4, HOLLISTER discloses the method of claim 1, HOLLISTER further discloses further comprising: generating a plasma in the PECVD chamber (Para [0006-0018], [0035-0040]). 

Regarding claim 5, HOLLISTER discloses the method of claim 4, HOLLISTER further discloses wherein introducing the silicon precursor and germane to the PECVD chamber occurs before generating the plasma in the PECVD chamber (Para [0006-0018], [0035-0040]).

Alternate Rejection:
Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al ( US 2013/0032897 A1; hereafter Narayanan ) in view of Lakshmanan et al (US 2008/0050932 A1; hereafter Lakshmanan).

    PNG
    media_image2.png
    334
    563
    media_image2.png
    Greyscale

Regarding claim 1, Narayanan discloses a method of manufacturing a memory device stack (Fig 2B), comprising: positioning a substrate (Fig 2B, Substrate 8, Para [0015]); 
depositing a silicon oxide layer ( Interfacial layer made with Silicon oxide 48L, Para [ 0020]) over the substrate  (8); and introducing a silicon precursor and germane to the PECVD chamber ( Para [ 0030-0035]) to form a silicon-germanium film ( silicon-germanium  layer 54L, Para [ 0030]) over the silicon oxide layer (48L).  
But Narayanan does not disclose explicitly a substrate in a PECVD chamber.
In a similar field of endeavor, Lakshmanan discloses a substrate in a PECVD chamber (Fig 4, Para [0094-0099]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Narayanan in light of Lakshmanan teaching “a substrate in a PECVD chamber (Fig 4, Para [0094-0099])”  for further advantages such as to provide high quality and uniform film.

Regarding claim 3, Narayanan and Lakshmanan discloses the method of claim 1, Narayanan further discloses further comprising: annealing the silicon-germanium film ( silicon-germanium  layer 54L, Para [ 0030]) to form a polysilicon layer (Para [0058]) comprising silicon and germanium (54L) over the silicon oxide layer (48L).  

Regarding claim 4, Narayanan and Lakshmanan discloses the method of claim 1,  
But Narayanan does not disclose explicitly further comprising: generating a plasma in the PECVD chamber.
In a similar field of endeavor, Lakshmanan discloses further comprising: generating a plasma in the PECVD chamber (Fig 4, Para [0094-0099]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Narayanan in light of Lakshmanan teaching “generating a plasma in the PECVD chamber (Fig 4, Para [0094-0099])”  for further advantages such as to provide high quality and uniform film.

Regarding claim 7, Narayanan and Lakshmanan discloses the method of claim 1, Narayanan further discloses wherein the silicon-germanium film is doped (Para [0034-0036]).
  
Regarding claim 8, Narayanan and Lakshmanan discloses the method of claim 7, Narayanan further discloses where in the silicon-germanium film is doped with phosphine (Para [0034-0036]).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al ( US 2013/0032897 A1; hereafter Narayanan ) in view of Lakshmanan et al ( US 2008/0050932 A1; hereafter Lakshmanan) as applied claims  1, 3-4 and 7-8 above and further in view of Draeger et al ( US 7510982 B1; hereafter Draeger).

Regarding claim 2, Narayanan and Lakshmanan discloses the method of claim 1, Narayanan further discloses wherein the depositing a silicon oxide layer (48L) over the substrate (8).  
But Narayanan does not disclose explicitly introducing octamethylcyclotetrasiloxane precursor to the PECVD chamber to deposit the silicon oxide layer.
In a similar field of endeavor, Draeger discloses introducing octamethylcyclotetrasiloxane precursor to the PECVD chamber to deposit the silicon oxide layer (Col 9, lines 30-45).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Narayanan and Lakshmanan in light of Draeger teaching “introducing octamethylcyclotetrasiloxane precursor to the PECVD chamber to deposit the silicon oxide layer (Col 9, lines 30-45)”  for further advantages such as to provide uniform film.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al ( US 2013/0032897 A1; hereafter Narayanan ) in view of Lakshmanan et al ( US 2008/0050932 A1; hereafter Lakshmanan) as applied claims above and further in view of HOLLISTER et al ( US 2013/0316518 B1; hereafter HOLLISTER).

Regarding claim 5, Narayanan and Lakshmanan discloses the method of claim 4, But Narayanan and Lakshmanan does not disclose explicitly wherein introducing the silicon precursor and germane to the PECVD chamber occurs before generating the plasma in the PECVD chamber.  
In a similar field of endeavor, HOLLISTER discloses wherein introducing the silicon precursor and germane to the PECVD chamber occurs before generating the plasma in the PECVD chamber (Para [0006-0018], [0035-0040]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Narayanan in light of Lakshmanan teaching “wherein introducing the silicon precursor and germane to the PECVD chamber occurs before generating the plasma in the PECVD chamber (Para [0006-0018], [0035-0040])” for further advantages such as to provide high quality and uniform film.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al ( US 2013/0032897 A1; hereafter Narayanan ) in view of Lakshmanan et al ( US 2008/0050932 A1; hereafter Lakshmanan) as applied claims above and further in view of Ma ( US 2018/0069023; hereafter Ma).

Regarding claim 6, Narayanan and Lakshmanan disclose the method of claim 3, But Narayanan and Lakshmanan does not disclose explicitly further comprising:
plasma treating an interface between the silicon oxide layer and the polysilicon layer, wherein the plasma treatment comprises introducing ammonia and/or nitrogen to the PECVD chamber.
In a similar field of endeavor, Ma discloses plasma treating an interface between the silicon oxide layer and the polysilicon layer, wherein the plasma treatment comprises introducing ammonia and/or nitrogen to the PECVD chamber (Para [0007]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Narayanan and Lakshmanan in light of Ma teaching “plasma treating an interface between the silicon oxide layer and the polysilicon layer, wherein the plasma treatment comprises introducing ammonia and/or nitrogen to the PECVD chamber (Para [0007])” for further advantages such as to provide high quality and uniform film.

Claims 14 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over  HOLLISTER et al ( US 2013/0316518 B1; hereafter HOLLISTER) in view of Draeger et al ( US 7510982 B1; hereafter Draeger) and Chang et al ( US 2006/0084279 A1; hereafter Chang).


    PNG
    media_image1.png
    455
    689
    media_image1.png
    Greyscale


Regarding claim 14, HOLLISTER discloses a method of manufacturing a memory device stack ( Fig 6), comprising: positioning a substrate in a PECVD chamber (Para [0077-0088]);
depositing a silicon oxide layer (Fig 6, Para [ 0077-0088]) over the substrate (Para [ 0077-0088]) to the PECVD chamber (Para [ 0077-0088]); and introducing a silicon precursor (Para [ 0077-0088]) and germane to the PECVD chamber to form a silicon-germanium film (Para [ 0077-0088]) over the silicon oxide layer (Fig 6, Para [ 0077-0088]).  
But HOLLISTER does not disclose explicitly introducing octamethylcyclotetrasiloxane precursor to the PECVD chamber to deposit a silicon oxide layer and the silicon oxide layer having a dielectric constant between about 2.5 and about 3.2.
In a similar field of endeavor, Draeger discloses introducing octamethylcyclotetrasiloxane precursor to the PECVD chamber to deposit a silicon oxide layer (Col 9, lines 30-45).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine HOLLISTER and Draeger in light of Draeger teaching “introducing octamethylcyclotetrasiloxane precursor to the PECVD chamber to deposit a silicon oxide layer (Col 9, lines 30-45)”  for further advantages such as to provide uniform film.
But HOLLISTER and Draeger does not disclose explicitly the silicon oxide layer having a dielectric constant between about 2.5 and about 3.2.

In a similar field of endeavor, Chang discloses the silicon oxide layer having a dielectric constant between about 2.5 and about 3.2 (Para [0016]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine HOLLISTER and Draeger in light of Chang teaching “the silicon oxide layer having a dielectric constant between about 2.5 and about 3.2 (Para [0016])”  for further advantages such as to provide low-k dielectric layer. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of 

Regarding claim 19, HOLLISTER, Draege and Chang discloses the method of claim 14, HOLLISTER further discloses further comprising: generating a plasma in the PECVD chamber (Para [0006-0018], [0035-0040]).  

Regarding claim 20, HOLLISTER, Draege and Chang discloses the method of claim 19, HOLLISTER further discloses wherein introducing the silicon precursor and germane to the PECVD chamber occurs before generating the plasma in the PECVD chamber (Para [0006-0018], [0035-0040]).
	
Claim 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over HOLLISTER et al (US 2013/0316518 B1; hereafter HOLLISTER) in view of Draeger et al (US 7510982 B1; hereafter Draeger) and Chang et al (US 2006/0084279 A1; hereafter Chang) as applied claims above and further in view of Narayanan et al (US 2013/0032897 A1; hereafter Narayanan).

Regarding claim 15, HOLLISTER, Draege and Chang discloses the method of claim 14, HOLLISTER further discloses silicon and germanium over the silicon oxide layer (Fig 6, Para [0077-0088]).
But HOLLISTER, Draege and Chang does not disclose explicitly further comprising: annealing the silicon-germanium film to form a polysilicon layer.  
In a similar field of endeavor, Narayanan discloses annealing the silicon-germanium film to form a polysilicon layer (Para [0058]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine HOLLISTER, Draege and Chang in light of Narayanan teaching “annealing the silicon-germanium film to form a polysilicon layer (Para [0058])” for further advantages such as to provide high quality polysilicon film formation.

Regarding claim 17, HOLLISTER, Draege and Chang discloses the method of claim 14, But HOLLISTER, Draege and Chang does not disclose explicitly wherein the silicon-germanium film is doped.  
In a similar field of endeavor, Narayanan discloses wherein the silicon-germanium film is doped (Para [0034-0036]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine HOLLISTER, Draege and Chang in light of Narayanan teaching “wherein the silicon-germanium film is doped (Para [0034-0036])” for further advantages such as to provide high quality silicon germanium film formation.

Regarding claim 18, HOLLISTER, Draege and Chang discloses the method of claim 17, But HOLLISTER, Draege and Chang does not disclose explicitly where in the silicon-germanium film is doped with phosphine.  
In a similar field of endeavor, Narayanan discloses the silicon-germanium film is doped with phosphine (Para [0034-0036]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine HOLLISTER, Draege and Chang in light of Narayanan teaching “the silicon-germanium film is doped with phosphine (Para [0034-0036])” for further advantages such as to provide high quality silicon germanium.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over HOLLISTER et al (US 2013/0316518 B1; hereafter HOLLISTER) in view of Draeger et al (US 7510982 B1; hereafter Draeger) and Chang et al (US 2006/0084279 A1; hereafter Chang) and Narayanan et al (US 2013/0032897 A1; hereafter Narayanan) as applied claims above and further in view of Ma (US 2018/0069023; hereafter Ma).

Regarding claim 16, HOLLISTER, Draege, Chang and Narayanan discloses the method of claim 15, But HOLLISTER, Draege, Chang and Narayanan does not disclose explicitly further comprising: plasma treating an interface between the silicon oxide layer and the polysilicon layer, wherein the plasma treatment comprises introducing ammonia and/or nitrogen to the PECVD chamber. 
 In a similar field of endeavor, Ma discloses plasma treating an interface between the silicon oxide layer and the polysilicon layer, wherein the plasma treatment comprises introducing ammonia and/or nitrogen to the PECVD chamber (Para [0007]).
in the art before the effective filing date of the invention to combine HOLLISTER, Draege, Chang and Narayanan in light of Ma teaching “plasma treating an interface between the silicon oxide layer and the polysilicon layer, wherein the plasma treatment comprises introducing ammonia and/or nitrogen to the PECVD chamber (Para [0007])” for further advantages such as to provide high quality and uniform film.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898